DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/6/2021 has been received and entered into the case. Claims 19 and 20 are pending and have been considered on the merits.  All arguments and amendments have been considered.
All previous rejections of record are withdrawn in light of applicants claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc (J. of Biotech., 2011, p. 287-293) in view of Ianniello (Food Sci and Tech, 2015, IDS) supported by Zotta et al. (Genome Announcements, 2016, IDS)
LeBlanc teach that LAB can prevent the development of certain gastrointestinal disorders such as intestinal inflammation and colorectal cancer and that there are numerous mechanisms through which these LAB can produce these beneficial effects, which include their capacity to regulate mucosal immune responses by modulating the production and liberation of regulatory agents (such as cytokines) by the host. Elevated ROS concentrations can produce oxidative stress resulting in significant damage to cell structures and macromolecules such as DNA, RNA, proteins and lipids and are an important cause of certain inflammatory bowel diseases (IBD). Antioxidant enzymes are used to suppress or reduce tumor metastasis in vivo by preventing the accumulation of ROS; and thus targeted delivery of antioxidant enzymes is thus necessary in order to use them in the prevention of inflammation caused by oxidative stress. Engineering LAB to produce antioxidant enzymes, such as catalases (CAT) is a strategy that has potential for supplementing traditional inflammatory bowel disease (IBD) treatments (intro). Ulcerative colitis (UC) and Crohn’s disease (CD) are the two main forms of IBD L. casei BL23 to contain a catalase gene (CAT+) (M&M, 2.1) and study the prevention of Crohn’s disease. They teach that TNBS animal models receiving CAT+ L. casei were able to significantly attenuate the TNBS-induced damages as shown by higher survival rates, decreased animal weight loss, lower bacterial translocation to the liver and the prevention of damage to the large intestines and diminished IFN-ɣ (results, 3.1, 3.2, 3.3., 3.5 and Discussion section). The effects are due to the increase of the antioxidant enzymes (CAT) activities in the gut by the CAT+ strains (p. 290, 2nd col., 1st full parag.). In this study, the native strain (Lb. casei BL23) also significantly decreased the physiological damages caused by the TNBS administration, although more pronounced beneficial effects were observed using the CAT+ strain. This result is like those obtained previously where it was shown that both the native strain of Lb. casei BL23 and its catalase producing derivative presented a significant reduction of caecal and colonic inflammatory scores. Thus, genetically engineered LAB that produce antioxidant enzymes could be used to prevent or decrease the severity of intestinal pathologies caused by reactive oxygen species. LAB strains that can regulate an anti-inflammatory immune response and that also express enzymes of the redox system (CAT and/or SOD) could be useful in the development of innovative therapeutic products. LeBlanc teaches an engineered CAT+ L. casei strain to treat gastrointestinal infections, they teach that such a strain provides more pronounced beneficial effects in TNBS models even though the WT strain also provides decreased physiological damages.
L.casei strain of LeBlanc is engineered to possess a catalase gene, while applicants claimed LMG P-30039 strain naturally contains at least one catalase gene.  Before the effective filing date of the claimed invention, an L. casei strain (L. casei N87), which comprises at least one naturally occurring catalase gene was known. See Ianniello below. Support is also provided by Zotta (2016) which provide the genome sequence of L. casei N87 which reveals the presence of both heme- and manganese-dependent catalases and having a G+C content of 47% (see Genome Announcements, 2016). 

Ianniello (2015) teach LAB including L. casei to be recognized as probiotics and widely used in pharmaceutical preparations and functional foods (intro.). Probiotic performance depends on their robustness to physical, chemical and biological stresses including surviving the GI tract and their response to oxidative stresses. The accumulation of free radicals is implicated in chronic, inflammatory and neurodegenerative diseases including inflammatory bowel disease (intro.). LAB containing enzymes including catalases allow the LAB to scavenge toxic free radicals and enhance their technological and stress response properties and improve their functional properties in human health and functional foods (p. 818, 1st col).  Ianniello identify L. casei strains having catalase activity which tolerate oxidative stress and survive a simulated GIT which include L. casei N87 strain (Fig. 1, 2, Discussion p. 820-823).
Therefore, before the effective filing date of the claimed invention, L. casei probiotic bacteria were used in methods of treating infections. In addition, the art L. casei demonstrate more pronounced beneficial effects when administered to a subject in need. While the claimed LMG P-30039 strain is not taught by the art, the referenced microorganism appears to be identical to the presently claimed strain and even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. such as assignment to the same genus or species, L. casei and capability of treating infections in a subject in need thereof. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. 
            Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to treat infections as well as those possessing at least one catalase gene, and thus demonstrate a reasonable possibility that the compared strains 
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a catalase gene containing strain of L. casei such as that taught by LeBlanc and Ianniello for treating infections given that CAT+ strains provide a more pronounced effect and the results would have been reasonably predictable.  


 Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651